Exhibit 10.40

EXECUTION COPY

SECOND ADDENDUM TO EMPLOYMENT AGREEMENT

THIS SECOND ADDENDUM to the Employment Agreement (the “Agreement”) that was
effective as of March 1, 2015, among J. Patrick Doyle (the “Executive”) and
Domino’s Pizza, Inc. (the “Company”), Domino’s, Inc. (“DI”) and Domino’s Pizza
LLC (“DPLLC” and together with DI, the “Principal Subsidiaries”) is executed
among the Company, the Principal Subsidiaries and the Executive, and is
effective as of December 30, 2018 (the “Addendum”).

Recitals

WHEREAS, the parties desire to amend certain obligations contained in the
Employment Agreement as set forth herein;

NOW THEREFORE, in consideration of the premises and mutual agreements set forth
herein, and in the Agreement, the parties hereto agree as follows.

Addendum

 

1.

The defined terms set forth in the Agreement and Recitals above are incorporated
by reference in the Addendum.

 

2.

A new Sub-Section 4.5.3 is added to the Agreement after Sub-Section 4.5.2 and
shall read as follows:

Effective July 1, 2018, the Company shall provide to the Executive during his
lifetime and to the Executive’s spouse during her lifetime an annual payment in
an amount to be determined by the Company and based on the methodology described
in Appendix A (each such annual payment, a “Payment”). For the avoidance of
doubt, the Executive’s spouse will be entitled to receive a Payment only for so
long as she is married to the Executive; provided, however, in the event that
the Executive predeceases his spouse while they are married to each other, his
spouse shall continue to receive a Payment for the remainder of her life. For
the remainder of 2018, the Company shall make a payment to the Executive in the
amount of $7,819.26 on or before October 1, 2018 to cover the Payment
obligation. Beginning in 2019 and annually thereafter, each Payment shall be
made in accordance with Appendix A. Prior to the date hereof, the Company has
established and will maintain a rabbi trust (the “Trust”) with a nationally
recognized financial institution as Trustee to hold the assets that the Company
may use to make the Payment; provided, however, that in no event shall any Trust
assets at any time be located or transferred outside of the United States,
within the meaning of Section 409A of the Code. Any fees or expenses of the
Trustee shall be paid by the Company. On a basis no less frequently than
annually, the Company shall fund the Trust in an amount as is sufficient, in the
Company’s discretion, to make the

 

1



--------------------------------------------------------------------------------

Payment contemplated by this Section 4.5.3 for the year following the year in
which the Company makes such contribution to the trust. In the event that
Executive or his spouse becomes eligible for health care coverage through
another employer, the Payment for the Executive or his spouse, or both, as the
case may be, shall cease until such time as the Executive or his spouse, or
both, as the case may be, is no longer eligible for such other coverage. In
addition to the Payments provided to the Executive and to the Executive’s
spouse, for so long as Executive or his spouse receives a Payment hereunder, the
Company shall make available to the Executive and the Executive’s spouse a
Company resource to assist the Executive and the Executive’s spouse in
reviewing, evaluating and securing health care coverage. Any benefit associated
with the provision of such resource shall be taxable to the Executive or the
Executive’s spouse, as applicable, on an annual basis. Alternatively, the
Executive and/or the Executive’s spouse may secure a resource of his/her
choosing to assist in reviewing, evaluation and securing health care coverage.

 

3.

Appendix A is hereby deleted in its entirety and replaced with the following:

The Payment described in Section 4.5.3 of the Employment Agreement will be based
on the annual cost of (a) individual market coverage (for clarification
purposes, this shall include medical insurance coverage, prescription medicine
coverage, dental insurance coverage, vision insurance coverage,) elected by the
Executive and the spouse, and once each becomes Medicare-eligible, the cost of
their Medicare supplemental coverage, (b) the cost of the annual membership fee
to join a physician group, described at times as “concierge medicine” or
“membership medicine”, (c) seventy-five percent (75%) of the costs for medical
and prescription drug expenses that are medically necessary but are excluded
from coverage by the individual market plan or by Medicare (the Executive or
Executive’s spouse shall pay twenty-five percent (25%) of such costs), and
(d) the cost of any third-party resource retained by the Executive or the
Executive’s spouse to assist them in reviewing, evaluating and securing such
healthcare coverage and to manage payments and act as advocates on claims for
the Executive and/or the Executive’s spouse; provided, that in no event shall
the amount of the Payment by the Company exceed $150,000 per year, subject to
the increase for inflation described below. Starting for calendar 2023, such
$150,000 Payment limit shall be increased automatically by three percent (3%)
once for every five (5) year period that the Payment is in effect for the
Executive and/or the Executive’s Spouse.

By October 15th of each year, the Executive and/or his spouse shall notify the
Company of the coverage they have elected for the

 

2



--------------------------------------------------------------------------------

following year or request the assistance of the Company resource in choosing
such coverage. The Company will then make the payment of the Payment in two
installments. The first installment, which will equal to the annual cost of the
items described in subsections (a), (b) (d) above, will be made by February 1st
of each year, provided that the Executive and/or his spouse have provided
documentation of such expenses by January 10th of that year. If receipt of such
documentation is delayed, the first installment of the Payment will be equally
delayed. The second installment of the Payment will cover any expenses covered
under subsection (c) above and will be paid by the Company on or before December
31st of each year provided that the Executive or spouse has delivered supporting
documentation (including an Explanation of Benefits from Medicare or the
individual market coverage) of such expenses on or before December 1st of that
year. Again, if receipt of such documentation is delayed, the second installment
of the Payment will be equally delayed. The Company will issue a Form 1099 to
the Executive and/or spouse on an annual basis covering the Payment made during
each calendar year.

Receipt of the Payment is not conditioned on the Executive and his spouse
agreeing to use the Payment to purchase health insurance or certifying or
substantiating that they have done so. The amount of the Payment for any year
shall not affect the amount of the Payment for a subsequent year, and the right
to payment of the Payment shall not be subject to liquidation or exchange for
any other benefit.

 

4.

Any provisions in the Agreement not revised herein remain in full force and
effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Company
and the Principal Subsidiaries by their respective duly authorized
representatives and by the Executive, as of the date first above written.

 

THE COMPANY:     DOMINO’S PIZZA, INC.     By:   /s/ Richard E. Allison, Jr.    
Name: Richard Allison, Jr.     Title: Chief Executive Officer PRINCIPAL
SUBSIDIARIES:     DOMINO’S, INC.     By:   /s/ Richard E. Allison, Jr.     Name:
Richard Allison, Jr.     Title: Chief Executive Officer     DOMINO’S PIZZA LLC  
  By:   /s/ Richard E. Allison, Jr.     Name: Richard Allison, Jr.     Title:
Chief Executive Officer THE EXECUTIVE:     /s/ J. Patrick Doyle     Name: J.
Patrick Doyle

 

4